692 S.E.2d 873 (2009)
STATE of North Carolina
v.
William Eugene WEBB.
No. 437P09.
Supreme Court of North Carolina.
January 28, 2009.
Richard E. Jester, for William E. Webb.
Karen E. Long, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 19th of October 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."